Citation Nr: 9910459	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-31 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
defective vision of the right eye with cataract, corneal scar 
and subsequent removal of the right eye with prosthesis 
replacement and, if so, whether all the evidence both old and 
new warrants the grant of service connection.

2.  Entitlement to an increased (compensable) disability 
rating for postoperative residuals of a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

The Nashville, Tennessee, Department of Veterans (VA), 
Regional Office (RO), previously denied service connection 
for the veteran's defective vision of the right eye with 
cataract and corneal scar, on a new and material basis, by 
rating decision issued in April 1960.  The veteran was 
informed of this adverse determination, as well as his 
procedural and appellate rights, by VA letter dated April 18, 
1960.  The veteran did not initiate an appeal, and the 
decision became final.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a June 1997 rating decision of the St. 
Petersburg, Florida VARO, which found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for defective vision of the right eye 
with cataract, corneal scar and subsequent removal of the 
right eye with prosthesis replacement.  The decision also 
denied entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia.  The veteran filed a 
timely notice of disagreement (NOD), but was issued a 
statement of the case (SOC) as to his new and material claim 
only in September 1997.  The RO received the veteran's 
substantive appeal as to his new and material claim in 
October 1997.  In December 1997, following additional 
development, the veteran was issued a SOC as to the denial of 
his increased rating claim and a supplemental statement of 
the case (SSOC) as to the denial of his new and material 
claim.  The RO received the veteran's substantive appeal as 
to his increased rating claim in January 1998.  In December 
1998, the veteran withdrew, in writing, an earlier request 
for a hearing before a Member of the Board at the local VARO.



FINDINGS OF FACT

1.  The veteran was last denied service connection for his 
right eye disorder, on a new and material basis, by rating 
decision issued in April 1960.  The veteran was apprised of 
his procedural and appellate rights by letter from the VARO, 
dated April 18, 1960.  However, a notice of disagreement was 
not received within the one-year appeal period. 

2.  The evidence added to the record subsequent to the April 
1960 rating decision and pertaining to right eye disorder 
include: VA and private treatment records, as well as the 
veteran's own statements on appeal.

3.  Evidence submitted since the April 1960 rating decision, 
when viewed in the context of the entire record, is 
cumulative and redundant and, therefore, does not bear 
directly and substantially upon the issue at hand.

4.  The veteran's postoperative residuals of a right inguinal 
hernia, as shown by recent VA examination, is manifested by a 
well-healed, 3-4 inch scar in the right inguinal area with no 
clinical evidence of hernia on the right or on the left.


CONCLUSIONS OF LAW

1.  The April 1960 RO decision denying service connection for 
defective vision of the right eye with cataract and corneal 
scar is final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. § 
3.104 (1998).

2.  Additional evidence received since the RO denied 
entitlement to service connection for defective vision of the 
right eye with cataract and corneal scar in April 1960 is not 
new and material, and accordingly, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

3.  The schedular criteria for a compensable disability 
evaluation for postoperative residuals of a right inguinal 
hernia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Codes 7338, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  A veteran who had wartime service or 
peacetime service, after December 31, 1946, is presumed to be 
in sound condition except for those defects noted when 
examined and accepted for active duty service.  See 
38 U.S.C.A. § 1137 (West 1991).  Clear and unmistakable 
evidence that a disability which was manifested in service 
existed before service will rebut this presumption.  38 
U.S.C.A. §§ 1111, 1132 (West 1991).  A preexisting injury or 
disease will be considered to have been aggravated by active 
duty service, where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1988) and (1998).  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b)(1) (1988) and (1998).  Due regard will be 
given the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(b)(2) (1998).  The specific finding requiring that an 
increase in disability during peacetime service is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (1998); see also Beno v. Principi, 3 Vet. App. 439 
(1992).

Under the appropriate laws and regulations, once a decision 
of the agency of original jurisdiction becomes final, a 
veteran's claim may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  New and material evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).  Additionally, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Federal Circuit recently set forth new guidance regarding 
the adjudication of claims for service connection based on 
the submission of "new and material evidence."  In the case 
of Hodge v. West, 155 F.3d 1356 (1998), the Federal Circuit 
held that in Colvin, the Court impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.  Thus, the legal standard that remains valid, 
38 C.F.R. § 3.156(a), requires that in order for new evidence 
to be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's right eye disorder claim was 
last considered by the RO, on a new and material basis, in an 
April 1960 determination.  Therefore, the Board's analysis of 
the evidence submitted for the purpose of reopening these 
claims must include a review of all of the evidence submitted 
subsequent to the April 1960 RO determination.

The evidence which was of record at the time the RO 
considered this issue in 1960 will be briefly summarized.  A 
review of the record included the veteran's service medical 
records (SMRs), which show that he was noted to be blind in 
his right eye due to an injury incurred at the age of 6 on 
enlistment examination in August 1942; the summary of defects 
portion of the examination report shows a finding of 
defective vision of the right eye with cataract and corneal 
scar.  Visual acuity in the left eye was noted to be 20/20.  
The veteran was accepted for limited service.  In December 
1942, the veteran was seen at the Eye Clinic with complaints 
of poor vision in his left eye.  Examination of the veteran 
revealed that he was blind in the right eye, but had 20/20 
vision in the left.  The right eye showed an adherent 
glaucoma at 2 o'clock with hedewing [sic] of the cornea.  
Tension was 3 plus.  There was no inflammation.  The 
diagnosis was right amaurosis secondary to glaucoma from old 
injury.  The veteran was thereafter treated on occasion for 
his right eye disorder.  His February 1946 separation 
examination report notes a finding of traumatic cataract of 
the right eye with exotropia which existed prior to service 
(EPTS).  The veteran had uncorrected visual acuity of 20/20 
in the left eye.

In November 1948, the RO received additional SMRs pertaining 
to the veteran which show that he was seen on two occasions 
at the Station Hospital for treatment of his glaucoma.

In his March 1960 claim for reopen, the veteran averred that 
although he has been blind in his right eye since he was 6-
years old, it became worse during his military service and 
has continued to give him problems ever since.

Evidence submitted since the April 1960 decision of the RO 
includes a detailed statement from the veteran concerning his 
right eye disorder.  The veteran also submitted copies of 
private treatment records developed by Drs. Glatt and 
Benedict, as well as at the Center for Sight, between 1961 
and 1992.  These records show treatment on occasion for the 
veteran's right eye disorder, to include removal of the right 
eye with prosthesis replacement in 1961.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that in 
order for a claim to be well grounded, there must be 
competent evidence of current disability, objective evidence 
of the incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  That means that for a 
well-grounded claim for service connection, there must be a 
current disability, disease or injury during service, and a 
link between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

After a review of the record, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
this claim.  In this regard, the Board notes that the private 
medical treatment records submitted by the veteran do not 
show that the veteran's preexisting right eye disorder was, 
in fact, aggravated during his period of active duty service.  
These records show ongoing treatment many years after 
service, but there is no competent medical opinion to the 
effect that the disability was aggravated by service.  The 
history given by the veteran of such is not rendered 
competent medical evidence merely because it was recorded in 
the medical records.  In this regard, the Board notes that 
lay assertions of medical causation or etiology cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(West 1991).  Indeed, the veteran's statements are not 
competent evidence or opinion to show that his preservice 
right eye disability increased in pathological severity, and 
thereby was aggravated, by service.  Just as the Board must 
point to a medical basis other than its own unsubstantiated 
opinion, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the veteran cannot meet his burden of submitting probative 
evidence by relying upon lay statements as to medical matters 
which, under the Court's case law, lay observation is not 
competent.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, 
although the veteran's statements represent evidence of 
continuity of symptomatology, they are not competent evidence 
of a nexus between the veteran's current disability and 
active duty service and are not sufficient to reopen his 
service connection claim.  See Savage v. Gober, 10 Vet. App. 
488, 495 (1997).

In view of the foregoing, the Board concludes that new and 
material evidence has not been received with regard to the 
veteran's claim for service connection for defective vision 
of the right eye with cataract, corneal scar and subsequent 
removal of the right eye with prosthesis replacement, and the 
April 1960 decision of the RO remains final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

As the foregoing explains the need for competent evidence 
demonstrating that his right eye disorder was aggravated by 
military service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen his claim for service 
connection for this disability.  Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  Finally, because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine may not be applied in this case.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Increased Rating Claim

The veteran's claim of entitlement to a compensable 
disability rating for postoperative residuals of a right 
inguinal hernia is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
This evaluation includes functional disability due to pain 
under the provisions of 38 C.F.R. § 4.40.  See also DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

According to Diagnostic Code 7805, scars are to be rated 
based upon the limitation of function of the affected part.  
In the case of superficial scars a 10 percent disability 
evaluation is warranted for those that are poorly nourished 
with repeated ulceration, 38 C.F.R. Part 4, Code 7803 (1998), 
or which are tender and painful on objective demonstration, 
38 C.F.R. Part 4, Code 7804 (1998).

A noncompensable rating is warranted for a small, reducible 
inguinal hernia without true hernia protrusion.  A 10 percent 
rating is warranted for a postoperative, recurrent hernia 
that is readily reducible and well supported by truss or 
belt.  A 30 percent rating is authorized for a small, 
postoperative recurrent, or unoperated irremediable, hernia 
that is not well supported by truss or not readily reducible.  
A 60 percent rating is warranted for a large, postoperative, 
recurrent hernia which is not well supported under any 
conditions and not readily reducible, when considered 
inoperable.  38 C.F.R. Part 4, Diagnostic Code 7338 (1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran was afforded a VA dermatological examination in 
November 1997.  On examination of the veteran, the examiner 
noted that there was a well-healed, 3 to 4-inch scar in the 
right inguinal area with apparently excellent results.  There 
was no hernia on either the right or the left, and the 
external genitalia were normal.  The diagnosis was history of 
right inguinal hernia repair and incidental appendectomy.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). After a contemporaneous review of the evidence of 
record, the Board finds that an increased rating for 
postoperative residuals of a right inguinal hernia is not 
warranted.  As there is no evidence of a current 
postoperative recurrence of the right inguinal hernia, a 10 
percent evaluation under Diagnostic Code 7338 is not 
warranted.  Moreover, the November 1997 VA examination report 
does not reflect findings of a tender, painful, or poorly 
nourished scar such that a compensable rating under 
Diagnostic Codes 7803, 7804 and 7805 is justified.  As the 
Board knows of no other basis which would provide the veteran 
with a higher schedular evaluation, his claim for an 
increased disability rating is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular evaluations in this case are 
not inadequate.  As fully detailed above, the medical 
evidence reflects that the schedular criteria provide bases 
within which to award increased compensation for his service-
connected right inguinal hernia when the occasion arises.  
Notwithstanding, the veteran's service-connected right 
inguinal disorder, as shown by recent VA examination, is 
essentially asymptomatic.  Therefore, it does not appear that 
that the veteran manifests such "exceptional or unusual" 
disabilities as to render impractical the regular schedular 
standards.




	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for defective 
vision of the right eye with cataract, corneal scar and 
subsequent removal of the right eye with prosthesis 
replacement, the benefit sought on appeal remains denied.

An increased rating for postoperative residuals of a right 
inguinal hernia is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

